Bell, J.
1. Where a bill of sale to secure a debt described the property as “30 head of horses now located at the residence of said B. S. Jones [the maker], in the 12th district of Miller county, Georgia,” the description was so vague and indefinite that the record of the instrument was, as a matter of law, insufficient to give constructive notice to a purchaser of a part of the property from one other than the maker. Nussbaum v. Waterman, 9 Ga. App. 56 (3) (70 S. E. 259); Reynolds v. Tifton Guano Co., 20 Ga. App. 49 (1) (92 S. E. 389); Ellis v. Lynch, 28 Ga. App. 529 (112 S. E. 151); Hicks v. Walker Brothers Co., 31 Ga. App. 395 (2) (120 S. E. 694); Nix v. Citizens Bank, 34 Ga. App. 546 (2) (130 S. E. 597).
2. T'he above ruling controls all the special grounds of the motion for new trial, adversely to the plaintiff in error. The evidence authorized the verdict. The court did not err in overruling the motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens, J., concur.